Name: Commission Regulation (EEC) No 4109/86 of 23 December 1986 fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 379/28 31 . 12. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4109/86 of 23 December 1986 Fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the annual import quotas and their division into four quarterly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regulation (EEC) No 360/86 are hereby fixed for the 1987 fishery year as set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1987 fishing year should be fixed for each of the new Member States and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission O OJ No L 43, 20. 2. 1986, p. 8 . 31 . 12. 86 Official Journal of the European Communities No L 379/29 ANNEX i Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 A. Concerning Spain (tonnes) CCT heading No Description Annual quota of import Quarterly instalments 1 2 3 4 03.01 B I h) 1 03.01 B I p) 1 03.01 B 1 1) 1 03.01 Bit) 2 03.01 B I u) 03.01 B I ex v) 03.01 B II ex a) 03.01 B lib) 9 03.02 A 1 ex b) 03.03 A III ex b) 03.03 B IV b) ex 2 Cod, fresh or chilled Anchovies, fresh or chilled Hake, fresh or chilled Hake, frozen Blue whiting Horse mackerel, fresh or chilled Fillets of cod, fresh or chilled Fillets of hake, frozen Cod, not dried, salted or in brine Spinous spider crab, fresh (live) Venus clams, fresh or chilled 5 000 480 965 17 000 870 25 2 000 6 500 12 790 500 565 2 100 120 100 4 250 215 6 500 1 625 5 755 125 75 1 400 120 300 4 250 215 6 500 1 625 1 900 125 150 700 120 350 4 250 220 6 500 1 625 1 900 125 75 800 120 215 4 250 220 7 500 1 625 3 235 125 265 B. Concerning Portugal (tonnes) CCT heading No Description Annual quota of import Quarterly instalments 1 2 3 4 03.01 B I h) 2 03.01 B I ij) 2 03.01 B I k) 2 03.01 B I m) 2 03.01 B I n) 2 03.01 B 1 1) 1 03.01 Bit) 2 03.01 B I ex v) Cod, frozen Saithe, frozen Haddock, frozen Ling, frozen Alaska pollack and pollack, frozen Hake, fresh or chilled Hake, frozen  Horse mackerel, fresh, chilled or frozen  Gadus macrocephalus, Brosme brosme, frozen 1 520 25 25 25 25 25 9 000 40 25 380 6 6 6 6 6 3 000 10 6 380 6 6 6 6 6 3 000 10 6 380 6 6 6 6 6 1 500 10 6 380 7 7 7 7 7 1 500 10 7 03.01 B II b) 1 03.01 B II b) 3 03.01 B lib) 9 03.01 B II b) 11 03.01 Bllb) 12 03.02 A I b) Fillets of cod, frozen Fillets of haddock, frozen Fillets of hake, frozen Fillets of plaice Fillets of flounder Cod, whole, headless or in pieces, dried, salted or in brine 25 25 120 25 25 78 000 6 6 30 6 6 21 500 6 6 30 6 6 27 200 6 6 30 6 6 12 900 7 7 30 7 7 16 400 03.02 A I ex f) 03.03 A IV ex a) 03.03 A IV b) ex 2 03.03 A IV ex c) 03.03 A V a) 1 03.03 B IV a) 1 Products similar to cod (saithe, haddock, Alaska pollack, pollack, Gadus macrocephalus, Brosme brosme) Prawns and shrimps of the Pandalidae family, frozen Shrimps of the genus Crangon, frozen Other, frozen Norway lobsters, frozen Squid, frozen 25 30 30 820 65 9 000 5 5 5 250 15 3 000 10 10 10 300 15 3 000 5 10 10 150 20 1 500 5 5 5 120 15 1 500